Exhibit 10.6
(CELANESE LOGO) [d68385d6838501.gif]
CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
PERFORMANCE-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <DATE>
<NAME>
Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have
been awarded Performance-Vesting Restricted Stock Units, subject to the
restrictions described in this
agreement:
Performance RSU Target Award
<X> Units
This grant is made pursuant to the Performance-Vesting Restricted Stock Unit
Award Agreement dated as
of <DATE> between Celanese and you, which Agreement is attached hereto and made
a part hereof.

 



--------------------------------------------------------------------------------



 



CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
PERFORMANCE-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Performance-Vesting Restricted Stock Unit Award Agreement (the
“Agreement”) is made and entered into effect as of <DATE> (the “Grant Date”) by
and between Celanese Corporation, a Delaware corporation (the “Company”) and
<NAME> (the “Participant”). Capitalized terms used, but not otherwise defined,
herein shall have the meanings ascribed to such terms in the Celanese
Corporation 2009 Global Incentive Plan (as amended from time to time, the “2009
Plan”).
     1. Performance RSU Award: In order to encourage Participant’s contribution
to the successful performance of the Company, the Company hereby grants to
Participant as of the Grant Date, pursuant to the terms of the 2009 Plan and
this Agreement, an award (the “Award”) of performance-vesting Restricted Stock
Units (“Performance RSUs”) representing the right to receive, subject to the
attainment of the performance goals set forth in Appendix A, the number of
Common Shares to be determined in accordance with the formula set forth in
Appendix A. The Participant hereby acknowledges and accepts such Award upon the
terms and subject to the performance requirements and other conditions,
restrictions and limitations contained in this Agreement and the 2009 Plan.
     2. Performance-Based Vesting: Subject to Section 3 and Section 6 of this
Agreement, Performance RSUs in an aggregate amount to be determined in
accordance with the performance measures, targets and methodology set forth in
Appendix A shall vest on October 14, 2011 (or the next preceding trading day if
the New York Stock Exchange is not open for trading on such date)(the “Vesting
Date”).
     3. Effects of Certain Events:
     (a) Upon the termination of the Participant’s employment by the Company
without Cause, a prorated number of Performance RSUs in an amount equal to
(i) the number of Performance RSUs granted hereby multiplied by (ii) a fraction,
the numerator of which is the number of complete calendar months between the
Grant Date and the date of termination, and the denominator of which is <NUMBER
OF MONTHS IN SERVICE PERIOD>, such product to be rounded up to the nearest whole
number, shall immediately vest and a number of Common Shares equal to such
prorated number of Performance RSUs shall be delivered to the Participant on the
date set forth in Section 4 of this Agreement, subject to adjustment for the
achievement of the performance goals outlined herein and as applied to all other
Participants. The remaining portion of the Award shall be forfeited and
cancelled without consideration.
     (b) Upon the termination of the Participant’s employment due to the
Participant’s death or Disability, a prorated number of Performance RSUs will
vest in an amount equal to (i) the Target number of Performance RSUs multiplied
by (ii) a fraction, the numerator of which is the number of complete calendar
months from the Grant Date to the date of termination, and the denominator of
which is <NUMBER OF MONTHS IN SERVICE PERIOD>, such product to be rounded up to
the nearest whole number. The prorated number of Performance RSUs shall
immediately vest and a number of Common Shares equal to such prorated number of
Performance RSUs shall be delivered to the Participant within thirty (30) days
following the date of termination. The remaining portion of the Award shall be
forfeited and cancelled without consideration.
     (c) Upon the termination of a Participant’s employment with the Company for
any other reason, the Award shall be forfeited and cancelled without
consideration.

Page 2



--------------------------------------------------------------------------------



 



     4. Settlement of Performance RSUs: Subject to Section 3 and Section 6 of
this Agreement, the Company shall deliver to the Participant (or to a
Company-designated brokerage) as soon as practicable following the Vesting Date
(but in no event later than 2 1/2 months after the applicable Vesting Date), in
complete settlement of all vested Performance RSUs, a number of Common Shares
equal to the number of vested Performance RSUs determined in accordance with
this Agreement.
     5. Rights as a Stockholder: The Participant shall have no voting, dividend
or other rights as a stockholder with respect to the Award until the Performance
RSUs have vested and Common Shares have been delivered pursuant to this
Agreement.
     6. Change in Control; Dissolution:
     (a) Notwithstanding any other provision of this Agreement to the contrary,
upon the occurrence of a Change in Control, with respect to any unvested RSUs
granted pursuant to this Agreement that have not previously been forfeited:
     (i) If (i) a Participant’s rights to the unvested portion of the Award are
not adversely affected in connection with the Change in Control, or, if
adversely affected, a substitute award with an equivalent (or greater) economic
value and no less favorable vesting conditions is granted to the Participant
upon the occurrence of a Change in Control, and (ii) the Participant’s
employment is terminated by the Company (or its successor) without Cause
following the Change in Control, then Performance RSUs in an amount equal to the
Target number of Performance RSUs granted hereby (or, as applicable, the
substitute award) shall immediately vest and a number of Common Shares equal to
the number of such Performance RSUs shall be delivered to the Participant within
thirty (30) days following the date of termination; provided, that if the
Participant is a Specified Employee on the date of termination, delivery shall
not be made earlier than six (6) months and one day after the date of such
termination.
     (ii) If a Participant’s right to the unvested portion of the Award is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a)(i) above, then upon the occurrence of
a Change in Control, the Target number of Performance RSUs granted hereby shall
immediately vest and a number of Common Shares equal to the number of such
Performance RSUs shall be delivered to the Participant within thirty (30) days
following the occurrence of the Change in Control.
     (b) Notwithstanding any other provision of this Agreement to the contrary,
in the event of a corporate dissolution of the Company that is taxed under
Section 331 of the Internal Revenue Code of 1986, as amended, then in accordance
with Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), this Agreement shall
terminate and any Performance RSUs granted pursuant to this Agreement that have
not previously been forfeited shall immediately become Common Shares and shall
be delivered to the Participant within thirty (30) days following such
dissolution.
     7. Income Taxes: The Company shall not deliver Common Shares in respect of
any Performance RSUs unless and until the Participant has made arrangements
satisfactory to the Committee to satisfy applicable withholding tax obligations.
Unless otherwise permitted by the Committee, withholding shall be effected at
the minimum statutory rates by withholding Common Shares issuable in connection
with the vesting of Performance RSUs. The Participant acknowledges that the
Company shall have the right to deduct any taxes required to be withheld by law
in connection with the delivery of Common Shares issued in respect of any vested
Performance RSUs from any amounts payable by it to the Participant (including,
without limitation, future cash wages). Any vested Performance RSUs shall be

Page 3



--------------------------------------------------------------------------------



 



reflected in the Company’s records as issued on the respective dates of issuance
set forth in this Agreement, irrespective of whether delivery of such Common
Shares is pending the Participant’s satisfaction of his or her withholding tax
obligations.
     8. Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting of the Performance RSUs,
including without limitation (a) restrictions under an insider trading policy,
and (b) restrictions as to the use of a specified brokerage firm for such
resales or other transfers. Upon the acquisition of any Common Shares pursuant
to the vesting of the Performance RSUs, the Participant will make or enter into
such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or with
this Agreement and the 2009 Plan. All accounts in which such Common Shares are
held or any certificates for Common Shares shall be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or quotation system upon which the Common Shares
are then listed or quoted, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be put on any such certificates
(or other appropriate restrictions and/or notations to be associated with any
accounts in which such Common Shares are held) to make appropriate reference to
such restrictions.
     9. Non-Transferability of Award: The Performance RSUs may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant’s death.
     10. Other Agreements: Subject to Sections 10(a) and 10(b) of this
Agreement, this Agreement and the 2009 Plan constitute the entire understanding
between the Participant and the Company regarding the Award, and any prior
agreements, commitments or negotiations concerning the Award are superseded.
     (a) The Participant acknowledges that as a condition to the receipt of the
Award, the Participant shall have delivered to the Company (x) an executed copy
of this Agreement and (y) an executed copy of the Long-Term Incentive Claw-Back
Agreement (if a current version of such Long-Term Incentive Claw-Back Agreement
is not already on file, as determined by the Committee in its sole discretion).
For purposes hereof, “Long-Term Incentive Claw-Back Agreement” means an
agreement between the Company and the Participant associated with the grant of
long-term incentives of the Company, which contains terms, conditions and
provisions regarding one or more of (i) competition by the Participant with the
Company; (ii) maintenance of confidentiality of the Company’s and/or clients’
information; and (iii) such other matters deemed necessary, desirable or
appropriate by the Company for such an agreement in view of the rights and
benefits conveyed in connection with an award.
     (b) If the Participant is a non-resident of the U.S., there may be an
addendum containing special terms and conditions applicable to awards in the
Participant’s country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
     (c) The issuance of Common Shares pursuant to this Agreement is subject to
the restrictions in Section 17 below and is made in reliance on the provision in
Treasury Regulation Section 1.409A-3(b) permitting distribution on the earlier
of the Vesting Date, a separation from service or a Change in Control as
provided under this Agreement.

Page 4



--------------------------------------------------------------------------------



 



     11. Not a Contract for Employment; No Acquired Rights: Nothing in the 2009
Plan, this Agreement or any other instrument executed in connection with the
Award shall confer upon the Participant any right to continue in the Company’s
employ or service nor limit in any way the Company’s right to terminate the
Participant’s employment at any time for any reason.
     12. Severability: In the event that any provision of this Agreement is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision.
     13. Further Assurances: Each party shall cooperate and take such action as
may be reasonably requested by either party hereto in order to carry out the
provisions and purposes of this Agreement.
     14. Binding Effect: The Award and this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
     15. Electronic Delivery: By executing this Agreement, the Participant
hereby consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the Plan, and the Award via the Company’s or plan administrator’s
web site or other means of electronic delivery.
     16. Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.
     17. Performance RSUs Subject to Plan: By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan’s prospectus. The Performance RSUs and
the Common Shares issued upon vesting of such Performance RSUs are subject to
the 2009 Plan, which is hereby incorporated by reference. In the event of any
conflict between any term or provision of this Agreement and a term or provision
of the 2009 Plan, the applicable terms and provisions of the 2009 Plan shall
govern and prevail.
     18. Validity of Agreement: This Agreement shall be valid, binding and
effective upon the Company on the Grant Date. However, the Performance RSUs
granted pursuant to this Agreement shall be forfeited by the Participant and
this Agreement shall have no force and effect if it is not duly executed by the
Participant and delivered to the Company on or before <DATE>.
     19. Headings: The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
     20. Compliance with Section 409A of the Internal Revenue Code:
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted and applied so that the Agreement does not fail to meet, and
is operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder. Further, in
accordance with the restrictions provided by Treasury Regulation Section
1.409A-3(j)(2), any subsequent amendments to this Agreement or any other
agreement, or the entering into or termination of any other agreement, affecting
the Performance RSUs provided by this Agreement shall not modify the time or
form of issuance of the Performance RSUs set forth in this Agreement.
     21. Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:

Page 5



--------------------------------------------------------------------------------



 



     (a) “Cause” means (i) the Participant’s willful failure to perform the
Participant’s duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to Participant of such failure, (ii) conviction
of, or a plea of nolo contendere to, (x) a felony under the laws of the United
States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (y) a crime involving moral turpitude, (iii) the
Participant’s willful malfeasance or willful misconduct which is demonstrably
injurious to the Company or its affiliates, (iv) any act of fraud by the
Participant, (v) any material violation of the Company’s business conduct
policy, (vi) any material violation of the Company’s policies concerning
harassment or discrimination, (vii) the Participant’s conduct that causes
material harm to the business reputation of the Company or its affiliates, or
(viii) the Participant’s breach of any confidentiality, intellectual property,
non-competition or non-solicitation provisions applicable to the Participant
under the Long-Term Incentive Claw-Back Agreement or any other agreement between
the Participant and the Company.
     (b) “Change in Control” shall mean, in accordance with Treasury
Regulation Section 1.409A-3(i)(5), any of the following:
     (i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total voting power of the stock of
the Company; or
     (ii) a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
     (iii) any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to 50% or more of all of the assets of the
Company immediately prior to such acquisition or acquisitions.
     (c) “Disability” has the same meaning as “Disability” in the Celanese
Corporation 2008 Deferred Compensation Plan or such other meaning as determined
by the Committee in its sole discretion.
     (d) “Operating EBITDA” means a measure used by the Company’s management to
measure performance and is defined as operating profit from continuing
operations, plus equity in net earnings from affiliates, other income and
depreciation and amortization, and further adjusted for other charges and other
adjustments as determined by the Company and as approved by the Committee.
     (e) “Specified Employee” has the meaning set forth in the Celanese Americas
Supplemental Retirement Pension Plan and the Company shall be considered a
“Participating Company” for purposes of such definition.
     (f) “Total Shareholder Return” or “TSR” means the change in the price of
the Common Shares, including dividends (as if reinvested), cumulatively over the
period December 1, 2008 through September 30, 2011 (the “TSR Performance
Period”), as determined in good faith and in the sole discretion of the
Committee. Total Shareholder Return for the Company and the Peer Group shall be
calculated using the average of the last reported sales price per share of
voting common stock on the New York Stock Exchange Composite Transactions (or
such other

Page 6



--------------------------------------------------------------------------------



 



comparable securities exchange or trading market as the common stock of the
Company or the applicable Peer Group company shall then be traded) for the last
twenty (20) trading days preceding December 1, 2008, and for the last twenty
(20) trading days preceding October 1, 2011.
IN WITNESS WHEREOF, this Agreement has been accepted and agreed to by the
undersigned.

            PARTICIPANT
      By:           Name: <NAME>     Employee ID: <NUMBER>     Date:        

Page 7



--------------------------------------------------------------------------------



 



APPENDIX A
CALCULATION OF THE PERFORMANCE-BASED VESTING

              Name of Participant:             Grant Date:                
Threshold(1)   Target   Maximum
Performance RSUs subject to the Award:
  <50%>   <100%>   <225%>

 

(1)   No Performance RSUs will be earned if Operating EBITDA performance results
achieved are below Threshold.

Performance-Based Vesting Calculation
     The percentage of Performance RSUs that may vest on October 14, 2011 is
subject to the achievement of specified levels of (i) the Company’s Operating
EBITDA during its 2009 and 2010 fiscal years and (ii) the Company’s Total
Shareholder Return as compared with peer companies during the TSR Performance
Period, where the potential performance-based vesting outcomes are summarized as
follows:
Table 1 — Potential Performance-Based Vesting Outcomes:

                          Relative TSR         Below                 Threshold  
Target   Stretch
 
  Below Threshold    0%    0%    0%
Operating
  Threshold   25%   50%   75%
EBITDA
  Target   50%   100%   150%
 
  Stretch   75%   150%   225%

A. Calculating the Award Adjustment based on the Operating EBITDA Results
Achieved
          The following table outlines the respective measurement periods,
weightings and performance goals/ranges for the Operating EBITDA performance
measure.
Table 2 — Operating EBITDA Performance Goals and Payout Range:

                                                                               
        Operating EBITDA   Operating EBITDA Performance     Period   Performance
Goal / Range   Percentage Range(1) Measurement Period   Weight   Threshold  
Target   Stretch   Threshold   Target   Stretch
1/1/2009 to 12/31/2009
    40 %   $     $     $       20 %     40 %     60 %
1/1/2010 to 12/31/2010
    40 %   $     $     $       20 %     40 %     60 %
1/1/2009 to 12/31/2010
    20 %   $     $     $       10 %     20 %     30 %
 
                                                       
 
    100 %                             50 %     100 %     150 %
 
                                                       

 

(1)   No Operating EBITDA performance percentage will be earned (0%) if the
actual performance results achieved are below threshold for each respective
measurement period.

Page 8



--------------------------------------------------------------------------------



 



          The Participant’s Performance RSU Target Award will be adjusted (up or
down) based on the Company’s absolute achievement of the Operating EBITDA
performance goals as follows:

  1.   The Operating EBITDA performance percentage for each measurement period
shall be calculated by straight-line interpolation for results achieved between
Threshold and Target, or for results achieved between Target and Stretch;     2.
  For each measurement period, the result of step 1 (a percentage) shall be
multiplied by the Target number of Performance RSUs;     3.   The results of
step 2 for each measurement period shall be added together to determine the
total number of Operating EBITDA adjusted RSUs (“Adjusted RSUs”).

     B. Calculating the Award Adjustment based on the Relative TSR Results
Achieved
          Relative TSR performance will be calculated after the end of the TSR
Performance Period. The resulting calculation will increase or decrease the
number of Adjusted RSUs by a percentage between 50% and 150%.
     Table 3 — TSR Performance Goals and Payout Range:

              TSR Performance         Percentile   TSR Payout Level
Threshold
  20th or below    50%
Target
  50th   100%
Stretch
  80th or above   150%

          The Participant’s Adjusted RSUs will be further adjusted based on
Relative TSR as follows:

  1.   Calculate Total Shareholder Return for each company in the Peer Group (as
set forth on Appendix B) for the TSR Performance Period and rank such companies
from lowest to highest as measured by TSR.     2.   Determine the Threshold,
Target and Stretch Performance Levels for the Peer Group (excluding the Company)
using a rank-based methodology as follows:

      N = the number of companies that remain in the Peer Group on September 30,
2011
Threshold Performance Level = .2 (N+1)
Target Performance Level = .5 (N+1)
Stretch Performance Level = .8 (N+1)

If any Performance Level does not correspond exactly to a company in the Peer
Group ranking, then the company that corresponds most closely to the specific
performance level (whether higher or lower) shall represent such Performance
Level.

Page 9



--------------------------------------------------------------------------------



 



  3.   Determine the Company’s rank against the Peer Group TSR performance
results:

  a.   if the Company’s TSR performance achieved is between Threshold and
Target:         X% = (100% - 50%) / (the number of companies ranked between
Threshold Performance Level and Target Performance Level including the Company)
        Add X% to 50% (the Threshold TSR Payout Level) for each position the
Company is ranked above the Threshold Performance Level.     b.   if the
Company’s TSR performance achieved is between Target and Stretch:         X% =
(150% - 100%) / (the number of companies ranked between Target Performance Level
and Stretch Performance Level including the Company)         Add X% to 100% (the
Target TSR Payout Level) for each position the Company is ranked above Target
Performance Level.

  4.   Multiply the percentage resulting from step 3 above by the number of
Adjusted RSUs to calculate the number of Performance RSUs that shall vest
(rounded to the nearest whole unit) and become vested.

Page 10



--------------------------------------------------------------------------------



 



APPENDIX B
PEER GROUP COMPANIES
          The peer group was established by selecting all of the companies
comprising the Dow Jones U.S. Chemicals Index (DJUSCH) as of December 1, 2008
(the “Peer Group”). The companies in the Index on that date, not including
Celanese, were:
     Table 1 — Peer Group Companies:

              Company   Ticker
 
       
1.
  A. Schulman Inc.   SHLM
 
       
2.
  Air Products & Chemicals Inc.   APD
 
       
3.
  Airgas Inc.   ARG
 
       
4.
  Albemarle Corp.   ALB
 
       
5.
  Ashland Inc.   ASH
 
       
6.
  Avery Dennison Corp.   AVY
 
       
7.
  Cabot Corp.   CBT
 
       
8.
  CF Industries Holdings Inc.   CF
 
       
9.
  Chemtura Corp.   CEM
 
       
10.
  Cytec Industries Inc.   CYT
 
       
11.
  Dow Chemical Co.   DOW
 
       
12.
  E. I. DuPont de Nemours & Co.   DD
 
       
13.
  Eastman Chemical Co.   EMN
 
       
14.
  Ecolab Inc.   ECL
 
       
15.
  Ferro Corp.   FOE
 
       
16.
  FMC Corp.   FMC
 
       
17.
  H. B. Fuller Co.   FUL
 
       
18.
  Huntsman Corp.   HUN
 
       
19.
  International Flavors & Fragrances Inc.   IFF
 
       
20.
  Lubrizol Corp.   LZ
 
       
21.
  Minerals Technologies Inc.   MTX
 
       
22.
  Mosaic Co.   MOS
 
       
23.
  Olin Corp.   OLN
 
       
24.
  OM Group Inc.   OMG
 
       
25.
  PPG Industries Inc.   PPG
 
       
26.
  Praxair Inc.   PX
 
       
27.
  Rockwood Holdings Inc.   ROC
 
       
28.
  Rohm & Haas Co.   ROH
 
       
29.
  RPM International Inc.   RPM
 
       
30.
  Sensient Technologies Corp.   SXT
 
       
31.
  Sigma-Aldrich Corp.   SIAL
 
       
32.
  Terra Industries Inc.   TRA
 
       
33.
  Tredegar Corp.   TG
 
       
34.
  Valspar Corp.   VAL
 
       
35.
  W. R. Grace & Co.   GRA
 
       
36.
  Zep Inc.   ZEP

          If one or more members of the Peer Group cease to be a publicly traded
entity during the TSR Performance Period, then that company will be removed from
the Peer Group. No additional companies will be added to the Peer Group (closed
group) for purposes of this Award.

Page 11



--------------------------------------------------------------------------------



 



Schedule I
      The Company entered into a Performance-Vesting Restricted Stock Unit Award
Agreement with Gjon N. Nivica, Jr. with the following terms:

          Date   Target Number of RSUs   Number of Months
in Service Period April 23, 2009   10,000   30